Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 1 of 19


                                                                   Page 1
                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS


                                Civil Action No. 19-cv-11605-WGY
     _________________________________
     Gigi Kai Zi Chan,
                                   Plaintiff.
     v.
     Wellington Management Company LLP
     and Charles Argyle,
                                   Defendants.
     __________________________________


                                VOLUME 2


            Continued deposition of Gigi Kai Zi Chan
                     Wednesday, October 7, 2020
                           via Zoom Meeting
                       7:07 a.m. - 12:17 p.m.




                      ---- Sharon Roy, RPR ----
                         Magna Legal Services
                              866-624-6221
                            www.MagnaLS.com
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 2 of 19


                                                                   Page 2
 1     A P P E A R A N C E S:
 2
 3     Representing the Plaintiff:
 4     Patrick J. Hannon, Esq.
       Hartley Michon Robb, LLP
 5         155 Seaport Boulevard, 2nd Floor
           Boston, MA 02210
 6         617.447.2819
           phannon@hartleymichonrobb.com
 7
 8     Representing the Defendants:
 9     Stephen T. Paterniti, Esq.
           Beverly Garofalo, Esq.
10         Sarah Walsh, Esq.
           Jackson Lewis P.C.
11         75 Park Plaza, 4th Floor
           Boston, MA 02116
12         617.367.0025 (Fax) 617.367.2155
           stephen.paterniti@jacksonlewis.com
13
14
15     Also present via Zoom Meeting:
16     Sara Martin
17     Greg Mattiko
18     ------------
19     Kendra Dobson, Videographer
20
21
22
23
24
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 3 of 19


                                                                   Page 3
 1                         I N D E X
 2   -----------------------------------------------------
     EXAMINATION                                      PAGE
 3   -----------------------------------------------------
 4   By Mr. Paterniti                                    6
 5
 6
 7
 8
 9   EXHIBITS:                                       PAGE:
10   20: 10/7/15 email to Charles from Gigi Chan ..... 12
11   21: 12/8/15 email to Gigi Chan from Tom Baxter .. 21
12   22: 5/31/16 email between Elizabeth Hogbin and
          Tom Baxter .................................. 32
13
     23:   6/10/16 email chain between Elizabeth Hogbin,
14         Tom Baxter, and Charles Argyle .............. 35
15   24:   6/20/16 and 6/21/16 email chain, Subject:
           Catch up: Jed/Liz ........................... 38
16
     25:   8/26/16 email to Tom Baxter, Henry Philip,
17         Charles Argyle from Cheryl Duckworth ........ 44
18   26:   9/1/16 email to Charles Argyle from Gregory
           Mattiko ..................................... 47
19
     27:   10/14/16-10/19/16 email chain, Subject:
20         Heads-up for another potential HK Connect
           advisory opportunity ........................ 51
21
     28:   2016 Gigi Chan Self Review .................. 66
22
     29:   11/22/16 email to Gigi Chan from Charles
23         Argyle ...................................... 67
24
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 4 of 19


                                                                    Page 4
 1   EXHIBITS (Cont'd):                                            PAGE:
 2
     30: February 2017 email chain between Gigi Chan
 3      and Tiffany Tan .............................. 71
 4   31: 5/2/17 and 5/3/17 email chain between
         Gregory Mattiko and Charles Argyle .......... 81
 5
     32:   Plaintiff's Objections and Responses to
 6         Defendant's First Request for Production of
           Documents ................................... 86
 7
     33:   MCAD Complaint ............................. 106
 8
     34:   Complaint .................................. 108
 9
     35:   Policy against Harassment and Discrimination
10         (Global) ................................... 142
11   36:   Travel logs ................................              151
12   37:   Plaintiff's Rule 26 Initial Disclosures ....              156
13   38:   5.13.15 GC to GC re Dan Maguire ............              158
14   39:   5.26.17 to Vinot re model portfolio ........              160
15
16   (Exhibits marked and returned to Attorney Paterniti)
17
                                    -*-
18
19
20
21
22
23
24
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 5 of 19


                                                                   Page 5
 1   ----------------------------------------------------

 2                      P R O C E E D I N G S

 3                              7:07 a.m.

 4   ----------------------------------------------------

 5                THE VIDEOGRAPHER:       We are now on the

 6          record.     This begins Videotape No. 1 in the

 7          deposition of Gigi Kai Zi Chan in the matter

 8          of Gigi Kai Zi Chan versus Wellington

 9          Management Company, LLP and Charles Argyle

10          in the United States District Court for the

11          District of Massachusetts.

12                Today is Wednesday, October 7, 2020 and

13         the time is 7:07 a.m.        This deposition is being

14         taken by remote at the request of Jackson Lewis

15         PC.   The videographer is Kendra Dobson and the

16         court reporter is Sharon Roy, both of Magna

17         Legal Services.

18                Will counsel and all parties present

19         state their appearances and whom they

20         represent?

21                MR. PATERNITI:      Stephen Paterniti on

22          behalf of Defendants.

23                MR. HANNON:      Patrick Hannon on behalf

24          of Plaintiff.
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 6 of 19


                                                                   Page 77
 1   mandated leave that happened to coincide with that

 2   time frame?

 3         A.      I'm not sure I understand your question.

 4         Q.      Yeah, so there was a -- there was a

 5   period of time that you had for maternity leave, and

 6   then there was an additional period of time after

 7   that maternity leave that was some extra leave.               Do

 8   you remember that?

 9         A.      I thought I took some personal leave, but

10   I don't recall what the exact structure or leave

11   entitlements were at the time.          I don't recall now.

12         Q.      Fair enough.

13                 During maternity leave, you had been

14   actively involved in managing China Growth fund,

15   correct?

16         A.      I don't recall.

17         Q.      During leave, did you think about what

18   Mr. Argyle had conveyed to you in the November 2

19   meeting and again in the November 22 email?

20         A.      During leave, did I think about it?

21         Q.      Mm-hmm.

22         A.      Yes.

23         Q.      You reviewed his November 22 email during

24   your leave?
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 7 of 19


                                                                   Page 78
 1           A.   I only saw it during my leave, yes.

 2           Q.   Upon your return to work in April, did

 3   you continue to focus on China Growth fund?

 4           A.   On my return to work, did I continue to

 5   focus on China Growth fund?         Yes, as well as my

 6   other responsibilities as team analyst on the EMO

 7   team.

 8           Q.   Is it your testimony that the level of

 9   your collaboration efforts within the EMO team upon

10   your return from leave improved with Greg Mattiko

11   and Philip Fan?

12           A.   It's my testimony that I always tried my

13   best to collaborate on the EMO team both prior to my

14   maternity leave and after my maternity leave.

15           Q.   Okay.    Was there any difference in the

16   level of your collaboration and engagement with

17   Mr. Mattiko and Mr. Fan from before your maternity

18   leave and after your maternity leave?

19           A.   I tried hard before, and I think I tried

20   even harder when I came up, knowing that it had been

21   brought up as an issue.

22           Q.   I asked specifically whether there was an

23   increase in the level of your collaboration after

24   you returned from maternity leave.           Yes or no.
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 8 of 19


                                                                   Page 79
 1                MR. HANNON:      Objection to form.       You

 2            may answer.

 3         A.     It was not something that I was tracking

 4   either before or after, so I have no way of

 5   accurately answering your question.

 6         Q.     Okay.     When you returned from maternity

 7   leave in April of 2017, did you improve your

 8   collaboration level more broadly across the

 9   Wellington investment platform?

10         A.      Again, I tried to, and I was not keeping

11   information as to the levels before or after, so

12   it's impossible for me to answer your question.

13         Q.      What did you do to try to improve your

14   collaboration efforts across the larger Wellington

15   investment platform upon return from maternity

16   leave?

17         A.      I tried to participate in more

18   conversations about stocks and I tried to increase

19   my written output where it was appropriate.

20         Q.      Written output.      Where would that be

21   located, in email or elsewhere?

22         A.      In email, most likely.

23         Q.      Is there any specific individuals outside

24   of the EMO team that you can recall making efforts
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 9 of 19


                                                                   Page 80
 1   to collaborate with on return from your maternity

 2   leave?

 3         A.     Not that I recall specifically right now,

 4   no.

 5         Q.     Now, upon return from your leave, you

 6   still maintain that you were owed a response from

 7   the -- about your belief that the job was

 8   misrepresented to you, correct?

 9         A.     No.

10         Q.     Did you believe that you were owed a

11   response from the firm about your desire to manage

12   money and have client access?

13         A.     No.

14         Q.     Do you recall speaking with Greg Mattiko

15   on or about May 31, 2017 in Hong Kong?

16         A.     Yes, I do recall.

17         Q.     That's one of the other recordings that

18   you've produced in this case, correct?

19         A.     Correct.

20         Q.     And in that meeting do you recall

21   indicating to him your desires regarding managing

22   money and client access and other issues that you

23   raised that you thought the firm owed you?

24         A.     I don't recall saying that the firm owed
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 10 of 19


                                                                    Page 81
 1   me anything as such in those terms, no.

 2         Q.      On May 3, on or about May 3, in

 3   Hong Kong, do you recall speaking to Greg Mattiko?

 4         A.      May 3, which year?

 5         Q.      Of 2017.

 6         A.      No, I do not recall speaking to Greg

 7   Mattiko on that date.

 8         Q.      Do you have any reason to doubt that you

 9   would have spoken to him -- in that vicinity, again,

10   May, early May, first couple of days of May of 2017.

11   Do you have any reason to doubt you would have

12   spoken to him?

13         A.      Spoken to him about what?

14         Q.      Anything.

15         A.      About anything?

16         Q.      Yes.

17         A.      No, no reason to doubt that I would have

18   spoken to him about anything.

19         Q.      Okay.    I'm loading a document, Tab VV,

20   which we'll call Exhibit 31.

21              (Tab VV to be marked as Exhibit 31)

22                 Exhibit 31 is an email chain between

23   Charles Argyle and Greg Mattiko dated May 2 and May

24   3.   Do you see that?
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 11 of 19


                                                                    Page 82
 1         A.      I'm sorry, May 2 and May 3.         Yes, I do

 2   see that.

 3         Q.      Okay.    Do you see on the fourth line down

 4   where Greg says, "She has not increased her

 5   contribution to the EMO team at all, and seems

 6   solely focused on her China Growth portfolio"?                 Did

 7   I read that accurately?

 8         A.      You've read that accurately, yes.

 9         Q.      Do you agree or disagree with that

10   statement?

11         A.      I would disagree.

12         Q.      What specific increases to your

13   contribution to the EMO team did you make upon your

14   return from maternity leave?

15         A.      I don't recall precisely.

16         Q.      Or generally?

17         A.      Or generally.

18         Q.      You have no recollection of the increase

19   to your contribution, but you claim you made an

20   increased contribution to the EMO team upon your

21   return from maternity leave; is that right?

22         A.      That's right -- oh, no, hang on.           If you

23   could repeat your question, because I'm not sure if

24   I'm answering your question properly.
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 12 of 19


                                                                    Page 83
 1         Q.      You have no -- you have no specific or

 2   general memory of anything you did to increase your

 3   contribution to the EMO team upon your return from

 4   maternity leave.       Is that accurate?

 5         A.      I have no -- I have -- I -- I remember

 6   coming back from maternity leave and I remember

 7   thinking, okay, let me try and contribute more, and

 8   I remember talking, talking about stocks and writing

 9   emails about stocks and making a more concerted

10   effort generally to increase my collaboration both

11   with the EMO time and firm wide.           Those are my

12   recollections.

13         Q.      So the emails regarding EMO collaboration

14   would be to Mattiko and Philip Fan?

15         A.      That's correct.

16         Q.      And emails outside of the EMO team,

17   again, I think I asked you this already, but do you

18   remember anyone specifically you would have emailed

19   to collaborate with or provide any insights relating

20   to stocks or any other information that you were

21   trying to add value more broadly to the investment

22   Wellington platform?

23         A.      You have asked that before, and my answer

24   remains, no, I don't recall specifically.
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 13 of 19


                                                                  Page 109
 1   the incidents supporting your claims in the case?

 2         A.      Yes.

 3         Q.      With regard to the P&P panel in September

 4   of 2015, you've identified that as evidence

 5   supporting your claims, correct?

 6         A.      As evidence -- yes.

 7         Q.      You believe Jun Oh was discriminating

 8   against you in that P&P panel?

 9         A.      Yes.

10         Q.      On what basis?

11                 MR. HANNON:     Objection to form.       You

12           may answer.

13         A.      On the basis of the disrespectful

14   treatment that he subjected me to.

15         Q.      When you say he discriminated against

16   you, you understand that there are various bases of

17   discrimination, whether it be you've alleged gender,

18   you've alleged national origin.          You believe Mr. Oh

19   was discriminating against you on the basis that you

20   were Chinese?

21         A.      Hang on.    I don't think -- the question

22   before this question, I don't think I answered that

23   one correctly.       You said --

24         Q.      Hold on, hold on.       Your lawyer can go
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 14 of 19


                                                                Page 110
 1   back and ask you and fix that.          I'm asking you

 2   whether or not Mr. Oh -- you believe Mr. Oh

 3   discriminated against you on the basis of your

 4   national origin in the P&P panel.

 5                 MR. HANNON:     Ms. Chan, if there's

 6           something you need to clarify in order to

 7           answer that question, please feel free to do

 8           so.

 9         A.      Yes, because the previous question was on

10   what basis did I believe that Mr. Oh had

11   discriminated against me.         And if I clarify the

12   previous question, that might perhaps help also

13   answer this question.

14         Q.      I don't need the clarification.

15         A.      Fine.    Well, let me answer both of your

16   questions.

17         Q.      Let me stop you there.        This is my

18   deposition and I need to get through it and you're

19   holding me to a time frame.         My question is:       Do you

20   believe that Jun Oh discriminated against you on the

21   basis of your national origin in the P&P panel in

22   September of 2015?

23         A.      I believe Jun Oh discriminated against me

24   on the basis of being an Asian woman in September
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 15 of 19


                                                                  Page 111
 1   2015.

 2           Q.    Okay.    And upon what basis do you believe

 3   he was discriminating against you other than the

 4   comment he made?

 5                 MR. HANNON:     Objection to form.       You

 6            may answer.

 7   BY MR. PATERNITI:

 8           Q.    Actually, strike that.        Is there any

 9   other evidence supporting your allegation that

10   Jun Oh discriminated against you in the P&P panel

11   due to the fact that you're an Asian female other

12   than his comments in the P&P panel?

13           A.    Sorry, are you asking me if I have any

14   other evidence?

15           Q.    Correct.    I'm asking you if you have any

16   other evidence of that.

17           A.    His tone.

18           Q.    Is there any other evidence?

19           A.    The public manner in which he delivered

20   his message and his comments.

21           Q.    Is there any other evidence?

22           A.    The content and implications of his

23   comments.

24           Q.    Is there any other evidence?
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 16 of 19


                                                                  Page 112
 1         A.      The fact that people felt like they had

 2   to apologize for his comments afterwards.

 3         Q.      Is there any other evidence?

 4         A.      That's all I can think of right now.

 5         Q.      Okay.    The June 2016 marketing trip

 6   cancellation is the next area of inquiry.             Do you

 7   believe that that supports your claims of

 8   discrimination or retaliation?

 9                 MR. HANNON:     Objection to form.       You

10           may answer.

11         A.      I believe that supports my claims of

12   retaliation.

13                 And potentially discrimination.          Depends

14   on what evidence I see in discovery.

15         Q.      I see.    Who specifically are you alleging

16   discriminated against you in relation to the

17   cancellation of the June 2016 marketing trip?

18                 MR. HANNON:     Objection to form.       You

19           may answer.

20         A.      As I said, I don't know right now.             I

21   would like to see more evidence in discovery.

22         Q.      Well, you saw the multiple emails from

23   GRG talking about their concerns about you and why

24   they wouldn't put you in front of their client.
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 17 of 19


                                                                Page 129
 1   2015 to go to a prostitute bar.

 2           Q.      Was he asking you to go or was he asking

 3   you to give him directions?

 4           A.      He was asking me to accompany him.

 5           Q.      Okay.   Do you remember the context in

 6   which that came up?

 7           A.      In a context which he thought was funny.

 8           Q.      Were you at a bar?

 9           A.      I'm sorry, were we at a bar when that

10   happened?

11           Q.      Yeah.   Where were you when the comment

12   was made?

13           A.      Well, the comment was made during the

14   day, I think, and then I thought, perhaps, it was

15   meant to be a joke.        I went with him.      My -- I got

16   my husband to come along.         And while we were at the

17   bar, I took a photo that said "No solicitation."               I

18   thought, well, if it's a joke, I'll send it to

19   Michael Carmen, whom we had been on the trip with.

20   And Jamie Rice commented, "What did you do that

21   for?"        So I guess it wasn't really meant to be a

22   joke, this going to a prostitute bar.

23           Q.      What was the name of the bar that you --

24   I'm sorry, strike that.        So, you and your husband
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 18 of 19


                                                                Page 135
 1   mentioned that "Steve Richter physically backing her

 2   up against the wall was intimidating for her as a

 3   woman."      Do you see where I read from?

 4           A.     I do, yes.

 5           Q.     Tell me, Steve Richter physically backing

 6   you up against the wall, was that in the Hong Kong

 7   office?

 8           A.     Yes, it was.

 9           Q.     When did that occur?

10           A.     I believe it occurred in February, so, a

11   month or so prior to that.

12           Q.     Were there any witnesses?

13           A.     Tom Baxter may have been there, I'm not

14   sure.

15           Q.     Where did it happen?

16           A.     It happened as we were leaving an EMM

17   meeting.

18           Q.     And when you say he physically backed you

19   up against the wall, are you suggesting that it was

20   intentional?

21           A.     Yes.

22           Q.     Explain what happened that made you feel

23   that he was intentionally physically backing you up

24   against the wall.
Case 1:19-cv-11605-WGY Document 68-6 Filed 04/01/21 Page 19 of 19


                                                                Page 136
 1           A.      What happened was that as we were leaving

 2   the meeting, we continued to discuss a stock, and I

 3   think it was VIP Shop, and he disagreed with my

 4   opinion.       And as he was disagreeing, he was getting

 5   more and more agitated and aggressive to the extent

 6   that he stuck his face in my face and I had to step

 7   backwards in my heels and I was against a wall and

 8   he blocked my exit and I took steps backwards in

 9   order to avoid his face touching mine as he was

10   pushing forward.

11           Q.      Okay.

12           A.      I don't believe that he could have done

13   that unintentionally, as he was speaking to me and

14   forcing me backwards.

15           Q.      Paragraph 8 is another statement that you

16   made, this time to Tom Baxter.          You claim that in

17   October 2014, where you say that, and I'll quote,

18   "as recently as two days prior, Steve Richter had

19   pushed her" -- pushed you, I guess -- "out of the

20   way to speak to your shared assistant, and that this

21   also would not have happened if Plaintiff had been a

22   male."       So, the shared assistant, was that April

23   Wong?

24           A.      That's correct.
